                Case 20-31598-sgj7 Doc 7-1 Filed 07/22/20            Entered 07/22/20 14:57:37     Page 1 of 2
Label Matrix for local noticing           1100 Commerce Street                          Agile Premium Finance
0539-3                                    Room 1254                                     PO Box 549
Case 20-31598-sgj7                        Dallas, TX 75242-1305                         Newark NJ 07101-0549
Northern District of Texas
Dallas
Tue Jul 21 13:05:51 CDT 2020
Attorney General State of Texas           BMO Harris Bank NA                            CTRMA
Collections Div Bankruptcy                PO Box 71951                                  PO Box 3649
PO Box 12017 OAG CSC MC 38                Chicago IL 60694-1951                         Pflugerville TX 78691-3649
Austin TX 78711 2017


DAT Solutions                             (p)DE LAGE LANDEN FINANCIAL                   Delaware Dept of Transportation
PO Box 3801                               ATTN LITIGATION & RECOVERY                    PO Box 697
Philadephia PA 19146-0101                 1111 OLD EAGLE SCHOOL ROAD                    Dover DE 19903-0697
                                          WAYNE PA 19087-1453


E470 Public Highway Authority             ELD Solutions                                 (p)ENGS COMMERCIAL FINANCE CO
PO Box 5470                               5210 Maryland Way Suite 100                   1 PIERCE PLACE SUITE 1100 WEST
Denver CO 80217-5470                      Brentwood TN 37027-5065                       ITASCA IL 60143-3149



Feji Transporters LLC                     Harris County Toll Road Authority             IRS CIO
329 Bitterroot Ct                         PO Box 4440 Dept 8                            PO Box 7346
Forney, TX 75126-2260                     Houston TX 77210-4440                         Philadelphia PA 19101 7346



Linebarger Goggan Blair and Sampson LLP   NTTA                                          Penske Truck Leasing Co LP
11001 W 120th Ave Suite 215               5900 W Plano Pkwy                             PO Box 802577
Broomfield CO 80021-8037                  Plano TX 75093-4695                           Chicago IL 60680-2577



Penske Truck Leasing Co., L.P.            PrePass                                       Professional Account Management LLC
PO Box 563                                101 N First Ave Suite 2200                    PO Box 863867
Reading, PA 19603-0563                    Phoenix AZ 85003-1908                         Plano TX 75086-3867



Public Storage                            Ryder Truck Rental Inc                        State Comptroller of Public Accounts
11434 Sprowles St                         6000 Windward Pkwy                            111 E 17th St
Dallas TX 75229-2117                      Alpharetta GA 30005-8882                      Austin, TX 78774-0100



Sumitomo Mitsui Finance and Leasing       Synter Resource Group LLC                     TPS CCRMA
666 Third Ave 8th Floor                   PO Box 63247                                  3461 Carmen Ave
New York NY 10017-4033                    N Charleston SC 29419-3247                    Rancho Viejo TX 78575-5221



TX Tag                                    Tahari Enterprises Inc                        Texas Workforce Commission
PO Box 650749                             11300 Kline Dr                                TEC Bldg, Tax Dept
Dallas TX 75265 0749                      Dallas TX 75229-3108                          Austin, TX 78778-0001
                Case 20-31598-sgj7 Doc 7-1 Filed 07/22/20                        Entered 07/22/20 14:57:37           Page 2 of 2
Time Warner Cable Spectrum                           Truckstop.com                                        US Attorney General
PO Box 60074                                         PO Box 99                                            Department of Justice
City of Industry CA 91716-0074                       New Plymouth ID 83655-0099                           950 Pennsylvania Ave NW
                                                                                                          Washington DC 20530-0001


US Attorney General                                  US Bank Equipment Finance                            United States Attorney
Department of Justice                                1310 Madrid St                                       1100 Commerce, Suite 300
Main Justice Building                                Marshall MN 56258-4099                               Dallas, TX 75242-0397
10th and Constitution Ave NW
Washington DC 20530-0001

United States Trustee                                Veterans Administration                              Wabash National Financial Services
1100 Commerce Street                                 1400 N Valley Mills Dr                               655 Business Center Dr Suite 250
Room 976                                             Waco, TX 76710-4432                                  Horsham PA 19044-3448
Dallas, TX 75242-0996


William T Neary US Trustee                           Mark S. Rubin                                        Scott M. Seidel
1100 Commerce St Room 9C60                           Rubin & Associates, P.C.                             Seidel Law Firm
Dallas TX 75242-1001                                 13601 Preston Rd, Suite 500E                         6505 W. Park Blvd., Suite 306
                                                     Dallas, TX 75240-4964                                Plano, TX 75093-6212




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


De Lage Landen Financial Services Inc                Engs Commercial Finance Co                           End of Label Matrix
PO Box 41602                                         1 Pierce Pl Suite 1100                               Mailable recipients   41
Philadelphia PA 19101                                Itasca IL 60143                                      Bypassed recipients    0
                                                                                                          Total                 41
